                                   1

                                   2

                                   3

                                   4                                 UNITED STATES DISTRICT COURT

                                   5                                NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7    SCOTT JOHNSON,                                      Case No. 20-cv-08747-SVK
                                   8                   Plaintiff,
                                                                                            ORDER TO SHOW CAUSE
                                   9            v.

                                  10    GEORGE SOTIROPOULOS,
                                  11                   Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          There having been no recent activity in this case, Plaintiff is ordered to file a dismissal or

                                  14   statement no later than July 20, 2021, to show cause, if any, why the case should not be dismissed

                                  15   for failure to prosecute. The Parties are ordered to appear for a hearing on this order on July 27,

                                  16   2021 at 11:00 a.m.

                                  17          SO ORDERED.

                                  18   Dated: June 30, 2021

                                  19

                                  20
                                                                                                     SUSAN VAN KEULEN
                                  21                                                                 United States Magistrate Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
